J. S58038/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                   v.                   :
                                        :
ANTONYO MONTEZ HARRIS,                  :          No. 690 WDA 2018
                                        :
                        Appellant       :


                  Appeal from the PCRA Order, April 12, 2018,
               in the Court of Common Pleas of Venango County
               Criminal Division at No. CP-61-CR-0000352-2016


BEFORE: OLSON, J., MURRAY, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED OCTOBER 30, 2018

      Antonyo Montez Harris appeals from the April 12, 2018 order denying

his petition for relief filed pursuant to the Post-Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Contemporaneously with this appeal,

PCRA counsel has requested leave to withdraw. After careful review, we find

PCRA counsel’s petition satisfies the requirements of Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550

A.2d 213 (Pa.Super. 1988) (en banc). Accordingly, we grant PCRA counsel

leave to withdraw and affirm the order of the PCRA court.

      The relevant facts and procedural history of this case, as gleaned from

the certified record, are as follows. On November 21, 2016, appellant pled

guilty to corrupt organizations, criminal use of a communication facility, and
J. S58038/18


two counts of delivery of a controlled substance1 in connection with his sale

of heroin in Oil City, Pennsylvania. That same day, appellant also pled guilty

to aggravated harassment by prisoner2 in connection with an incident where

he spit on a correctional officer at the Venango County Jail. On February 7,

2017, the trial court sentenced appellant to an aggregate term of 93 to

300 months’ imprisonment.          Neil E. Rothschild, Esq. (“trial counsel”),

represented appellant during his guilty plea hearing and sentencing.

Appellant did not file a direct appeal with this court.

        On June 1, 2017, appellant filed a pro se PCRA petition and Eric Padin,

Esq. (“PCRA counsel”), was appointed to represent him. PCRA counsel did

not file an amended PCRA petition on appellant’s behalf.             Following an

evidentiary hearing, the PCRA court entered an order on April 12, 2018

denying appellant’s petition. Although still represented by counsel, appellant

filed   a   timely   pro     se   notice    of   appeal   and   an   accompanying

Pa.R.A.P. 1925(b) statement on May 7, 2018. On May 9, 2018, the PCRA

court directed PCRA counsel to file an amended Rule 1925(b) statement on

appellant’s behalf within 21 days. PCRA counsel timely complied on May 29,

2018. Thereafter, on June 4, 2018, PCRA counsel filed a statement of intent

to file a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and




1 18 Pa.C.S.A. §§ 911(b)(4), 7512(a), and 35 P.S. § 780-113(a)(30),
respectively.

2   18 Pa.C.S.A. § 2703.1.


                                           -2-
J. S58038/18


Commonwealth v. McClendon, 434 A.2d 1185 (Pa. 1981).                On June 7,

2018, the PCRA court filed a one-page Rule 1925(a) opinion indicating that it

was relying on the reasoning set forth in its April 12, 2018 opinion in support

of its order dismissing appellant’s PCRA petition. (See Rule 1925(a) opinion,

6/7/18 at 1.) Thereafter, on July 25, 2018, PCRA counsel filed a petition to

withdraw, improperly couched as a Anders/McClendon brief. Appellant did

not file a pro se response to PCRA counsel’s petition.

      PCRA counsel raises the following claim on appellant’s behalf:

            Did the PCRA court err in determining that
            [a]ppellant’s prior record score was correctly
            calculated to be a five (5)?

            ....

            Appellant asserts that his Prior Record Score was
            four (4) and claims that his trial counsel was
            ineffective for failing to object to his Prior Record
            Score calculation.

Anders brief at 5, 7.

      Prior to considering appellant’s arguments, we must address PCRA

counsel’s “no-merit” letter and petition to withdraw from representation. In

Commonwealth v. Muzzy, 141 A.3d 509 (Pa.Super. 2016), a panel of this

court reiterated the procedure to be followed when PCRA counsel seeks

permission to withdraw from representation:

            Counsel petitioning to withdraw from PCRA
            representation    must    proceed      ...    under
            [Turner/Finley] and . . . must review the case
            zealously. Turner/Finley counsel must then submit
            a “no-merit” letter to the trial court, or brief on


                                     -3-
J. S58038/18


            appeal to this Court, detailing the nature and extent
            of counsel’s diligent review of the case, listing the
            issues which petitioner wants to have reviewed,
            explaining why and how those issues lack merit, and
            requesting permission to withdraw.

                    Counsel must also send to the petitioner:
                    (1)    a    copy  of  the    “no[-]merit”
                    letter/brief; (2) a copy of counsel’s
                    petition to withdraw; and (3) a
                    statement advising petitioner of the right
                    to proceed pro se or by new counsel.

                    ....

                    Where counsel submits a petition and
                    no[-]merit letter that . . . satisfy the
                    technical demands of Turner/Finley, the
                    court—trial court or this Court—must
                    then conduct its own review of the merits
                    of the case. If the court agrees with
                    counsel that the claims are without
                    merit, the court will permit counsel to
                    withdraw and deny relief.

Muzzy, 141 A.3d at 510-511 (some bracketed internal citations amended;

case citations omitted).

      Herein, we find that PCRA counsel’s filing with this court, while

couched   as   an    Anders    brief,   complied   with   the    requirements   of

Turner/Finley.      See Commonwealth v. Fusselman, 866 A.2d 1109,

1111 n.3 (Pa.Super. 2004) (holding that although “[a] Turner/Finley

no[-]merit letter is the appropriate filing [in a PCRA proceeding,] . . .

because an Anders brief provides greater protection to the defendant, we

may accept an Anders brief in lieu of a Turner/Finley letter”), appeal

denied, 882 A.2d 477 (Pa. 2005).         Specifically, PCRA counsel’s brief and


                                        -4-
J. S58038/18


petition to the court detailed the nature and extent of his review.     PCRA

counsel first identified the pertinent factual and procedural history and

examined the issue appellant raised in his PCRA petition. (Anders brief at

6-7.)    Thereafter, PCRA counsel explained the reasons why appellant’s

underlying sentencing claim lacked arguable merit and concluded that trial

counsel had no reasonable basis to object to appellant’s prior record score at

sentencing.    (Id. at 7-8.)   Lastly, the record reflects that counsel served

appellant with a copy of his petition to withdraw and advised appellant of his

right to proceed pro se or with the assistance of privately retained counsel.

(See “Petition for Leave to Withdraw as Counsel,” 7/25/18 at Exhibit A.) We

find that counsel’s request for leave to withdraw from representation

satisfies the requirements of Turner/Finley.        See Commonwealth v.

Karanicolas, 836 A.2d 940, 947 (Pa.Super. 2003) (stating that substantial

compliance with requirements will satisfy the Turner/Finley criteria).

Accordingly, we must now conduct our own review of the record and render

a decision as to whether the appeal is without merit.

        Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). “This Court grants

great deference to the findings of the PCRA court, and we will not disturb

those findings merely because the record could support a contrary holding.”



                                      -5-
J. S58038/18


Commonwealth v. Patterson, 143 A.3d 394, 397 (Pa.Super. 2016)

(citation omitted). In order to be eligible for PCRA relief, a defendant must

plead and prove by a preponderance of the evidence that his conviction or

sentence arose from one or more of the errors listed at 42 Pa.C.S.A.

§ 9543(a)(2). Further, these issues must be neither previously litigated nor

waived. 42 Pa.C.S.A. § 9543(a)(3).

      Appellant’s challenge implicates the ineffectiveness of his trial counsel

during his plea.    It is well settled that allegations of ineffectiveness in

connection with the entry of a guilty plea will serve as a basis for relief only

if the ineffectiveness caused the defendant to enter an involuntary or

unknowing plea. See Commonwealth v. Orlando, 156 A.3d 1274, 1281

(Pa.Super. 2017) (stating, “[i]n the context of a plea, a claim of

ineffectiveness may provide relief only if the alleged ineffectiveness caused

an involuntary or unknowing plea.” (citation omitted)). In Commonwealth

v. Willis, 68 A.3d 997 (Pa.Super. 2013), a panel of this court explained that

the PCRA will provide relief to an appellant if ineffective assistance of

counsel caused him to enter an involuntary guilty plea. Id. at 1001-1002.

We conduct our review of such a claim in accordance with the three-pronged

ineffectiveness test under Section 9543(a)(2)(ii) of the PCRA. To prevail on

a claim of ineffective assistance of counsel under the PCRA, a petitioner

must plead and prove by a preponderance of the evidence that counsel’s

ineffectiveness “so undermined the truth-determining process that no



                                     -6-
J. S58038/18


reliable adjudication of guilt or innocence could have taken place.”

42 Pa.C.S.A. § 9543(a)(2)(ii).   Specifically, a petitioner must establish the

following three factors:   “first[,] the underlying claim has arguable merit;

second, that counsel had no reasonable basis for his action or inaction; and

third, that Appellant was prejudiced.” Commonwealth v. Charleston, 94

A.3d 1012, 1020 (Pa.Super. 2014) (citation omitted), appeal denied, 104

A.3d 523 (Pa. 2014).

      Here, the crux of appellant’s claim is that trial counsel was ineffective

in failing to object to the calculation of his prior record score, and as a

result, he was induced into entering “an unknowing plea based on his

reliance on counsel’s assurance that [he] would receive a sentence no

greater than 240 months.” (Pro se PCRA petition, 6/1/17 at 11; see also

Anders brief at 7-8.)

      This court has explained that in order to ensure a voluntary, knowing,

and intelligent plea, the trial court, at a minimum, must ask the following

questions during the guilty plea colloquy:

            1)    Does the defendant understand the nature of
                  the charges to which he or she is pleading
                  guilty or nolo contendere?

            2)    Is there a factual basis for the plea?

            3)    Does the defendant understand that he or she
                  has the right to a trial by jury?

            4)    Does the defendant understand that he or she
                  is presumed innocent until found guilty?



                                     -7-
J. S58038/18


             5)    Is the defendant aware of the permissible
                   ranges of sentences and/or fines for the
                   offenses charged?

             6)    Is the defendant aware that the judge is not
                   bound by the terms of any plea agreement
                   tendered unless the judge accepts such
                   agreement?

Commonwealth v. Zeigler, 112 A.3d 656, 660 (Pa.Super. 2015) (citation

omitted).     Lastly, we recognize that “[a] defendant is bound by the

statements which he makes during his plea colloquy. As such, a defendant

may not assert grounds for withdrawing the plea that contradict statements

made when he entered the plea.” Orlando, 156 A.3d at 1281 (citations and

internal quotation marks omitted).

      Upon review, we find that appellant’s contention that he was induced

to plead guilty because of trial counsel’s purported ineffectiveness is belied

by the record.     On November 21, 2016, the trial court conducted an

extensive guilty plea colloquy, wherein appellant testified that he understood

the nature of the charges to which he was pleading guilty, his right to a jury

trial, and the fact that he is presumed innocent until found guilty. (Notes of

testimony, 11/21/16 at 6-8, 24.) Appellant also indicated that he could read

and write English proficiently, was not under the influence of drugs or

alcohol, and was not undergoing treatment for mental illness. (Id. at 6, 9.)

Thereafter, appellant was provided a factual basis for the guilty plea. (Id. at

10-13.)     The trial court also informed appellant of the elements of the

offenses to which he was pleading guilty, as well as the permissible ranges


                                     -8-
J. S58038/18


of sentences for each charge, based upon a prior record score of 5. (Id.

at 13-20 (emphasis added).)         Appellant further indicated that he was

entering a guilty plea of his own free will and understood that the trial court

was not bound by the terms of the plea agreement unless it decided to

accept such agreement.        (Id. at 20, 25.)   During the colloquy, appellant

indicated that he read and thoroughly discussed the plea agreement with

trial counsel; that he had a full and complete understanding of his plea

agreement; and did not have any questions with regard to the agreement.

(Id. at 21, 25.) Appellant also testified that he discussed his case with trial

counsel, that no one had threatened, forced, or induced him to plead guilty,

and that he was satisfied with trial counsel’s advice and representation. (Id.

at 22-23.) Moreover, it appears from a review of the record that the correct

prior record score was in fact a five.

      Based upon the foregoing, we cannot agree that trial counsel’s

purported   ineffectiveness    induced    appellant   to   enter   an   unknowing,

unintelligent, and involuntary guilty plea.      “The law does not require that

[appellant] be pleased with the outcome of his decision to enter a plea of

guilty: All that is required is that [his] decision to plead guilty be knowingly,

voluntarily and intelligently made.”      Commonwealth v. Anderson, 995

A.2d 1184, 1192 (Pa.Super. 2010) (citation omitted), appeal denied,

9 A.3d 626 (Pa. 2010).        Having conducted an independent review of the

record in this case, we discern no other issues of arguable merit.



                                         -9-
J. S58038/18


Accordingly, we grant PCRA counsel’s petition to withdraw and affirm the

April 12, 2018 order of the PCRA court.

     Order affirmed. Petition for leave to withdraw as counsel granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 10/30/2018




                                   - 10 -